PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant’s revocation of probation and imposition of judgment and sentence. However, because the record does not contain a written order of revocation of community control listing the conditions of community control violated, we remand for the trial court to enter such an order, consistent with its oral pronouncement. See Oliver v. State, 819 So.2d 816 (Fla. 1st DCA 2002).
AFFIRMED.
WEBSTER, PADOVANO and HAWKES, JJ., concur.